Citation Nr: 0214625	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  96-28 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for anxiety neurosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to a disability rating in 
excess of 30 percent for anxiety neurosis.  In a November 
2000 decision, the Board denied the veteran's claim for an 
increased rating.   

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2002, after receiving word of the veteran's death, the Court 
dismissed the veteran's appeal for lack of jurisdiction. 


FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1940 to January 1945. 

2.	By a July 2002 Order of the Court the Board was notified 
of the veteran's death on January [redacted], 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2002); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).



ORDER

The appeal is dismissed.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

